Title: From John Adams to the President of Congress, 3 August 1781
From: Adams, John
To: President of Congress,McKean, Thomas



Sir
Amsterdam August 3d. 1781

I have the honor to inclose Copies of some Papers which passed between the Comte de Vergennes and me, lately at Paris. The Conjecture, that the British Court would insist upon their two Preliminaries, is become more probable by the publication of the King’s Speech at the Prorogation of Parliament.
“The Zeal and Ardor which You have shewn for the Honor of my Crown,” says the King; “your firm and steady support of a just Cause, and the great efforts You have made to enable me to surmount all the difficulties of this extensive and complicated War, must convince the World, that the ancient Spirit of the British Nation is not abated or diminished.”
“While I lament the continuance of the present Troubles, and the Extension of the War, I have the conscious satisfaction to reflect that the constant aim of all my Councils has been to bring back my deluded subjects in America to the happiness and liberty they formerly enjoyed, and to see the tranquility of Europe restored.”
“To defend the dominions, and to maintain the rights of this Country, was on my part the sole Cause and is the Object of the War. Peace is the earnest wish of my heart; but I have too firm a Reliance on the spirit and resources of the Nation; the powerful Assistance of my Parliament, and the Protection of a just and all ruling Providence, to accept it upon any other terms or conditions than such as may consist with the honor and dignity of my crown, and the permanent interest and security of my people.”
We all know very well what his meaning is, when he mentions “the honor and dignity of his crown, and the permanent interest and security of his people.” Could the Minister, who composed this Speech, expect, that anybody would believe him when he said, that the constant Aim of all his Councils had been to bring back the Americans to the happiness and liberty they formerly enjoyed?

The whole of this Speech is in a Strain, which leaves no room to doubt that the Cabinet of St. James’s is yet resolved to persevere in the War to the last Extremity, and to insist still upon the Return of America to british Obedience, and upon the rupture of the Treaty with France, as Preliminaries to the Congress at Vienna. Thus the two Imperial Courts will find themselves trifled with by the British. It is not to be supposed that either will be the voluntary bubble of such trickish Policy. The Empress of Russia is supposed to be as sagacious as She is spirited: yet She seems to have given some attention to the pacific professions of the English. If She should see herself intentionally decieved, She will not probably be very patient. The Emperor, in his late Journey through Holland, made himself the Object of the Esteem and Admiration of all: affable and familiar, as a great Sovereign can ever allow himself to be with dignity, he gave to many Persons unequivocal Intimations of his sentiments upon public affairs. Patriotism seemed to be the object, which he wished to distinguish. Whoever espoused with zeal the honor and interest of his own Country, was sure of some mark of his Approbation: whoever appeared to countenance another Country in preference to his own, found some symptom of his dislike: even the Ladies French or Dutch, who had any of the English Modes in their Dress recieved from his Majesty some Intimation of his disapprobation of their taste. Every body here, since his departure, is confident of his entire detestation of the principles on which the English have conducted this War, and of his determination to take no part in it, in their favor. His Sentiments concerning America are inferred from a very singular Anecdote, which is so well attested, that it may not be improper to mention to Congress.
His Majesty condescended in a certain Company to enquire after the Minister of the United States of America to their high Mightinesses—said he was acquainted with his Name and Character, and should be glad to see him: a Lady in Company asked his Majesty if he would drink Tea with him at her House? He replied in the affirmative in the Character of the Comte of Falkenstein. A Lady in Company undertook to form the Party: but upon Enquiry, the American was at Paris. It is supposed with good reason that there could be nothing personal in this Curiosity, and therefore that it was intended as a political signification of a certain degree of complaisance towards America.
Thus it is, that the Words, Gestures and Countenances of Sovereigns are watched, and political Inferences drawn from them: but there is too much Uncertainty in this Science, to depend much upon it. It seems however that the Emperor made himself so popular here, as to excite some appearance of Jealousy in Prussia.
For my own part, I think that the greatest political stroke, which the two Imperial Courts could make, would be, upon recieving the answer from England adhering to their Preliminaries, immediately to declare the United States independent. It would be to their immortal honor: it would be in the Character of each of these extraordinary Genius’s: it would be a blessing to Mankind: it would even be friendship to England.
I have the honor to be, with the greatest Respect, Sir, your most obedient humble Servant.

John Adams

